                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VRIGINIA
                            ROANOKE DIVISION

           NADIAH AL-AROMAH,
                Plaintiff
           v.                                     Civil Action No. 7:19cv00294
           MICHAEL TOMAZEWCIZ,
                Defendant


                PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
                  DEFENDANT’S RENEWED MOTION TO DISMISS

        Plaintiff, Nadiah Al-Aromah, (hereinafter, “Plaintiff”), respectfully requests

that this Court deny Defendant’s Motion to Dismiss her Amended Complaint, brought

pursuant to Federal Rules of Civil Procedure (“FRCP”) 12(b)(6), and further requests

oral argument in this matter.

                            STATEMENT OF THE CASE

        Plaintiff filed her Complaint on April 10, 2019, seeking specific performance

and a declaratory judgment pursuant to Defendant’s obligations under the terms of

an Affidavit of Support (“Form I-864”) signed by Defendant related to Plaintiff’s

immigration status.

        Defendant filed a Motion to Dismiss pursuant to FRCP 12(b)(6) on May 24,

2019.

        Defendant then filed his Answer on May 29, 2019.

        Thereafter, Plaintiff filed her Amended Complaint adding a claim for damages

due to Defendant’s breach of the Affidavit of Support from June 7, 2016 to December

1, 2016.


                                    1
 Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 1 of 11 Pageid#: 96
      Defendant filed an Answer to the Amended Complaint and the instant

Renewed Motion to Dismiss on June 13, 2019.

                             STATEMENT OF FACTS

      Plaintiff and Defendant were married on March 2, 2011, in Sana’a, Yemen.

Complaint ¶ 10. On or about December 5, 2013, Defendant executed and submitted

to United States Customs and Immigration Services (“USCIS”) certain immigration

forms, including an Affidavit for Support (Form I-864), for the purpose of attaining

lawful permanent resident status for his wife, the Plaintiff. Id. at ¶ 11. As a result of

Defendant’s sponsorship, including his Affidavit of Support, Plaintiff was awarded

permanent resident status in 2014. Id. at ¶ 12.

      As a result of Defendant’s controlling and violent behavior, the parties’

marriage fell apart. Id. at ¶ 13. Plaintiff subsequently left the marital home and the

parties separated on June 7, 2016. Id. at ¶¶ 14, 17.

      Plaintiff was awarded spousal support by the Roanoke County Juvenile and

Domestic Relations Court, effective December 1, 2016. Id. at ¶¶ 15, 17. Defendant

filed for dissolution of the marriage in Rockingham County Circuit Court, requesting

that his obligations to Plaintiff be ended. Id. at ¶ 16. The parties’ divorce action is

still pending in the Rockingham County Circuit Court.

                             STANDARD OF REVIEW

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for a motion to

dismiss for failure to state a claim upon which relief can be granted. FRCP 12(b)(6).

When reviewing a motion to dismiss under Rule 12(b)(6), a court must construe the




                                    2
 Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 2 of 11 Pageid#: 97
factual allegations in the Complaint in the light most favorable to the Plaintiff. Smith

v. Smith, 589 F.3d 736, 738 (4th Cir. 2009). As the Supreme Court explained, “[the]

factual allegations must be enough to raise a right to relief above the speculative level

. . .” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive dismissal,

the Plaintiff must offer sufficient factual allegations to make the asserted claim

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

 PLAINTIFF’S AMENDED COMPLAINT ALLEGES A CAUSE OF ACTION
         FOR BREACH OF THE AFFIDAVIT OF SUPPORT

      In his Motion to Dismiss, Defendant alleges that Plaintiff has not stated a

claim for breach of contract because the Defendant is not currently in breach of the

existing Order of the Roanoke County Juvenile and Domestic Relations Court, which

ordered Defendant to pay spousal support to Plaintiff in the amount of $1,905.00 per

month beginning December 1, 2016. Defendant’s Motion to Dismiss p. 2. Defendant

fails to squarely acknowledge the Plaintiff’s allegation that Defendant failed to make

payments under the I-864 affidavit of support for the period of time from the date of

separation (beginning June 2016), until Defendant began making payments under

the Juvenile and Domestic Relations District Court Order (December 2016).

       “The elements of a breach of contract action are (1) a legally enforceable

obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of that

obligation; and (3) injury or damage to the plaintiff caused by the breach of the

obligation.” Filak v. George, 267 Va. 612, 619 (2004). Form I-864, or an Affidavit of

Support “creates an enforceable contract wherein the sponsor (current United States

resident) promises to financially support the sponsored alien (immigrant seeking



                                    3
 Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 3 of 11 Pageid#: 98
residency) at 125% of the poverty level. Either the United States or the sponsored

alien may bring suit to enforce the Affidavit of Support against the sponsor.” Madrid

v. Robinson, 6:16-cv-00047 (Western District of Virginia, 2016) (internal citations

omitted).

      In December 2013, Defendant signed an Affidavit of Support promising to

financially support Plaintiff at 125% of the federal poverty level; therefore, an

enforceable contract exists. Defendant breached the Affidavit of Support for the time

period of June 7, 2016 through December 1, 2016, when he did not provide financial

support for Plaintiff at a minimum of 125% of the federal poverty guideline, which he

contracted with the U.S. Government to do.

      Plaintiff has been damaged by Defendant’s breach of the Affidavit of Support.

In 2016, 125% of the federal poverty guideline for a one (1) person household was

$1,237.50    per     month.     See     Federal     Poverty     Level    Guidelines,

https://familiesusa.org/product/federal-poverty-guidelines, (last accessed June 19,

2019.) Defendant provided no support for Plaintiff from June 7, 2016, to December 1,

2016, despite his obligation to do so. At $1,237.50 per month for six (6) months,

Plaintiff’s damages for Defendant’s breach of the Affidavit of Support from June 7,

2016 to December 1, 2016, totals $7,425.00.

      That a State Court has since ordered Defendant to pay spousal support does

not negate Defendant’s breach of his Affidavit of Support obligation for the time

period of June 7, 2016, through December 1, 2016. Defendant has made no allegation

that the Ms. Al-Aromah raised this issue in the state court proceeding. Not only is




                                    4
 Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 4 of 11 Pageid#: 99
there no contention that the issued was raised in that Court, Virginia domestic

relations law would have prevented Ms. Al-Aromah for collecting any back support

for the period of time prior to her filing for spousal support, as “liability for support

shall be determined retroactively for the time period measured from the date the

proceeding was commenced by the filing of an action with any court. . . “ Code of

Virginia § 20-108.1. The Court’s Order for Spousal Support makes no mention of past

due support owed pursuant to the Affidavit of Support and does not address

Defendant’s obligation to Plaintiff with regards to the Affidavit. An enforceable

obligation existed, and still exists, between Defendant and Plaintiff; Defendant

breached the obligation for the period from June 2016 until December 2016; and

Plaintiff is damaged by Defendant’s breach. Therefore, Plaintiff has made a claim for

breach of the Affidavit of Support and Defendant’s Motion to Dismiss should be

denied.

   A DECLARATORY JUDGMENT IS APPROPRIATE IN THIS MATTER

      Defendant alleges that there is no justiciable controversy between the parties

to justify a cause of action for declaratory relief. However, the Declaratory Judgment

Act provides that where there is “a case of actual controversy within its jurisdiction

… any court of the United States … may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or

could be sought.” 28 U.S.C. § 2201(a). A plaintiff must establish that “(1) the

complaint alleges an ‘actual controversy’ between the parties ‘of sufficient immediacy

and reality to warrant issuance of a declaratory judgment;’ (2) the court possesses an




                                   5
Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 5 of 11 Pageid#: 100
independent basis for jurisdiction over the parties; and (3) the court does not abuse

its discretion in its exercise of jurisdiction.” Volvo Const. Equip. N. Am., Inc. v. CLM

Equip. Co., Inc., 386 F.3d 581, 592 (4th Cir. 2004).

      An actual controversy exists between the parties if “the facts alleged, under all

the circumstances, show that there is a substantial controversy between the parties

having adverse legal interests, of sufficient immediacy and reality to warrant the

issuance of declaratory judgment.” Shore Bank v. Harvard, 934 F.Supp.2d 827, 837

(E.D. Va. 2013). Additionally, the Fourth Circuit has held that there is an actual

controversy between the parties when there is pending suit in state court. See Volvo

Const. Equip. N. Am., Inc. v. CLM Equip. Co., Inc., 386 F.3d at 593. In this case, an

actual controversy exists between the parties because there is a pending lawsuit in

state court. Defendant has sued Plaintiff for divorce and he has requested that the

Rockingham County Circuit Court terminate his support obligation to Plaintiff.

Plaintiff seeks declaratory judgment from this Court to assert Defendant’s obligation

pursuant to the Affidavit of Support, and avail herself of the jurisdiction of this Court.

      Secondly, the Court must determine whether the matter before it presents a

federal question or whether the Court has diversity jurisdiction. Fortunately, this

Court has already addressed the federal question jurisdiction question in this

affirmative. In Madrid this Court ruled that “8 U.S.C. § 1183a(e)(1) creates a federal

cause of action for Plaintiff, making her claim one that arises under federal law

within the meaning of 28 U.S.C. § 1331. This holding is in line with the vast majority

of courts who have addressed this subject matter jurisdiction issue.” Madrid v.




                                   6
Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 6 of 11 Pageid#: 101
Robinson, 218 F.Supp.3d 482 (W.D. Va., 2016). While this Court has also addressed

this matter in the contrary in Wigley v. Wigley (W.D. Va., 2018), the facts therein are

distinguishable insofar as that Plaintiff raised the I-864 issue in her state court

proceedings. It should further be noted that in Wigley, it appears that neither the pro

se Plaintiff, nor the represented Defendant, afforded the Wigley Court the benefit of

addressing the prior Madrid decision upholding subject matter jurisdiction.

      This Court does not abuse its discretion by granting Plaintiff’s request for

declaratory judgment. The Fourth Circuit has held that a district court must have

good reason for declining to exercise its declaratory judgment jurisdiction. The Court

must “rule on the merits of a declaratory judgment action when declaratory relief

‘will serve a useful purpose in clarifying and settling the legal relations in issue.’” Id.

      Here, there is no “good reason” for this Court to decline to exercise its

declaratory judgment jurisdiction. Should this Court exercise its discretion it would

settle at least part of the dispute between the parties in that Defendant’s obligation

to support Plaintiff would be clarified.

   PLAINTIFF’S AMENDED COMPLAINT SHOULD NOT BE DISMISSED
            PURSUANT TO THE ABSTENTION DOCTRINE

      Without providing any analysis, Defendant claims that this case should be

dismissed while state court proceedings are pending under the abstention doctrine.

The abstention doctrine requires a federal court to abstain from exercising its

jurisdiction when doing so would interfere with pending state court proceedings.

Younger v. Harris, 401 U.S. 37 (1971). It is appropriate for a court to abstain from

exercising its jurisdiction when the relief requested would: (1) interfere with an



                                   7
Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 7 of 11 Pageid#: 102
ongoing state judicial proceeding; (2) that implicates an important state interest; and

(3) that provides the Plaintiff an adequate opportunity to heard on her federal claims.

Martin Marietta Corp. v. Md. on Human Relations, 38 F.3d 1393, 1396 (4th Cir. 1994).

      This Court’s exercise of its jurisdiction in this matter would not interfere with

the parties’ ongoing divorce in state court. Plaintiff asks this Court to decide her

federal claim with regard to Defendant’s obligation to support her under the signed

Affidavit of Support. Such Affidavit of Support is an obligation to Plaintiff that exists

independently from the parties’ marriage. See Montgomery v. Montgomery, 764

F.Supp.2d 328, 336 (D.N.H. 2011). An Affidavit of Support may be signed outside of

the context of a marriage between Sponsor and Beneficiary. Any immediate family

member who is a United States Citizen can sponsor an immigrant and promise to

support the immigrant pursuant to the Affidavit of Support, and rarely, an employer.

Only five (5) events can end a sponsor’s obligation: (1) the beneficiary becomes a

United States Citizen; (2) the beneficiary has worked 40 quarters of eligible work; (3)

the beneficiary is no longer a permanent resident and has left the United States; (4)

the beneficiary seeks permanent residency with a different sponsor; and (5) the death

of either the sponsor or the beneficiary. See Form I-864, dated March 6, 2018.

Therefore, any support sought by Plaintiff based on Defendant’s obligation under the

Affidavit of Support is separate from the context of the parties’ marriage and Plaintiff

should not be prevented from litigating that in federal court as contemplated by 8

U.S.C. § 1183(e)(1).




                                   8
Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 8 of 11 Pageid#: 103
      As to whether the instant case implicates an important state interest, it is

undisputed that domestic relations or family law is an important state interest and

a “traditional area of state concern.” Moore v. Sims, 442 U.S. 415, 435 (1979).

However, as argued above, the majority of federal courts addressing this issue have

held that because Plaintiff’s claims arise under federal immigration law, namely 8

U.S.C. 1183(e)(1), and Defendant’s obligations exist independently of the parties’

marriage, these cases do not implicate state interests. See Montgomery, 764

F.Supp.2d at 330.

      The Younger abstention doctrine requires the Court to abstain when Plaintiff

will have an adequate opportunity to be heard on her federal claims in the state court

proceedings. Id. at 333. Here, Plaintiff will not have an adequate opportunity to be

heard on her federal claims in the state court proceedings because the state court

cannot avail the Plaintiff of certain remedies that are only available to her in federal

court and the state court is statutorily infirm to address the 2016 breaches. 8 U.S.C.

§ 1183(c) specifies that federal remedies under §§ 3201, 3203, 3204, and 3205 of Title

28 are available to beneficiaries. These remedies include a federal judgment lien, a

federal writ of execution, a federal installment payment order, and a writ of

garnishment of property—all of which are only available to Plaintiff in federal court.

See 28 U.S.C. §§ 3201, 3203, 3204, and 3205. The state court in which the parties’

divorce shall be decided cannot award Plaintiff any of the aforementioned remedies.

Therefore, Plaintiff will not have an adequate opportunity to have her federal claims

heard in state court.




                                   9
Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 9 of 11 Pageid#: 104
      Because the relief requested by Plaintiff would not interfere with the ongoing

state judicial proceeding and Plaintiff would not have an adequate opportunity to be

heard on her federal claims in state court, this Court should not abstain from

asserting its jurisdiction in this matter.

      Finally, even if this Court decided that it should abstain from making a

declaratory judgment on Plaintiff’s claims, the Court should not abstain from

deciding Defendant’s breach of the Affidavit of Support. Here, there is no state action

pending as to Plaintiff’s claim for breach of the Affidavit of Support and Plaintiff will

not have an opportunity to be heard in the pending divorce action on the claim of

breach. As there is no provision under Virginia state law to retroactively collect

spousal support, therefore, this claim must be heard in federal court.

                       REQUEST FOR ORAL ARGUMENT

      Ms. Al-Aromah further requests oral argument on this matter. This matter

raises a conflict of authority within this District and implicates a multitude of

different areas of law- immigration, contract, domestic family law, and federal

remedies. Plaintiff believes that the Court may significantly benefit from oral

argument.

                                    CONCLUSION

      For the reasons stated herein, Plaintiff respectfully requests that this Court

deny Defendant’s Motion to Dismiss for failure to state a claim upon which relief can

be granted, and permit her to argue this matter before this court.




                                   10
Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 10 of 11 Pageid#: 105
                                               RESPECTFULLY SUBMITTED:
                                               Nadiah Al-Aromah
                                               By: /s/ Devon Rood Slovenskv
                                               Devon Rood Slovensky

SLOVENSKY LAW PLLC
Counsel for Plaintiff
Devon Rood Slovensky, VSB #84459
10 Church Ave., Suite 103 Roanoke, Virginia 24011
(540) 492-5297; Facsimile: (540) 707-9221
dslovensky@slovenskylaw.com

                              CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of June 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification to the following counsel:

Pavlina B Dirom
Caskie & Frost
2306 Atherholt Road
Lynchburg, VA 24501
434-846-2731
434-845-1191 (fax)
pdirom@caskiefrost.com

                                               s/ Devon Rood Slovensky
                                               DEVON ROOD SLOVENSKY




                                   11
Case 7:19-cv-00294-RSB Document 15 Filed 06/26/19 Page 11 of 11 Pageid#: 106
